Title: To Thomas Jefferson from Andrew Ellicott, 26 February 1793
From: Ellicott, Andrew
To: Jefferson, Thomas



Dear Sir
Philadelphia Feby. 26th. 1793

Some weeks ago I gave you to understand that a disagreement had taken place between the commissioners of the public buildings in the City of Washington, and myself; without any other information on that subject. I shall now be more particular with respect to the cause, which appears to be the remains of the former difference with Major L’Enfant, added to the want of confidence, constantly manifested by the original proprietors, of the lands, in the City of Washington, in the requisite qualifications of the commissioners. I have taken up this opinion for the following reasons. First; because several of those, who were the most attached to Major L’Enfant, embraced an idea that I had been concerned in the dismission of that gentleman, and immediately on my return to Geo. Town last spring, commenced my enemies, and used every misrepresentation in their power to injure me; which succeeded so well, that they actually drew the commissioners into the vortex. This I foresaw, and endeavoured to prevent, but to no purpose: their dissatisfaction became so manifest, that my situation was rendered too disagreeable, to be borne with patience. Secondly, A number, (too considerable,) of the original proprietors, who want confidence in the commissioners, considered me as an enemy to the  whole business, because I advocated their measures on several occasions, which some of the proprietors concieved to be injurious to the City. For this opinion I have more than mere conjecture, I have some of the proprietors own declarations.
I can assure you, that after the disagreement was known in the district, the proprietors generally manifested the most perfect satisfaction with the execution of the business in which I was engaged: And Mr. George Walker, who has now gone to Europe, fearing that his name might be made use of to my disadvantage during his absence, furnished me with the certificate No. 1.
Among all the complaints, there is but one, that merits attention; which is delay. In answer to this charge, I must refer you to the certificates No. 2, and 3, given by gentlemen, more particularly acquainted with my exertions, and the nature of the business, than all the inhabitants in the district together—they are too independent both in their circumstances, and principles, to deviate from the strictest integrity; and I am authorized to say, that every gentleman concerned in the executive business of the City, will certify to the same effect.
After the publication appeared against me in the Baltimore Journal, I requested the commissioners to join in an investigation, that I might have an opportunity of either standing fair in the eye of the public, or meet the reward due to a neglect of duty;—but this request was denied!
From a consciousness that I have faithfully discharged my duty, and from a conviction that time will not only make it manifest; but likewise prove my attachment to the district of columbia, as the most proper situation for the permanent seat of the government of the United States, I shall retire from the business with perfect satisfaction.
I wish you to acquaint the President of the United States, that he has my most sincere thanks, for the attention which I have received from him, and for the favours which he has conferred upon me, and that I shall always endeavour to deserve his approbation. I am Sir with much esteem, your real Friend,

Andw. Ellicott

